Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/782200     Attorney's Docket #: 00158.0544.01US
Filing Date: 2/5/2020; claimed foreign priority to 7/25/2017
					
Applicant: Fu Gang Chen
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

This application is a divisional of U.S. Patent Application Serial # 16/044373, filed on 7/24/2018, which claims the priority of Chinese Patent Application # CN201710611417.5, filed on 7/25/2017.

Allowable Subject Matter
	Claims 1-11 are allowable over the prior art of record.

REASON FOR ALLOWANCE

	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  Xingxing Yang (figures 1 and 2) show a fingerprint sensor 21,22, comprising: a base substrate 291 including a plurality of pixel regions 23; a (dielectric within 29) formed on the base substrate 291 in the pixel regions 23; a sensing connection structure 231 formed in the sensing dielectric structure (dielectric within 29), wherein the sensing dielectric structure (dielectric within 29) exposes the sensing connection structure 231, and the sensing connection structure 231 is connected to the base substrate 291; and a plurality of electrode plates 26 formed on surfaces of the sensing dielectric structure (dielectric within 29) and the sensing connection structure 231,   In particular, the prior art of record fails to show or collectively teach a plurality of protrusions are formed on surfaces of the electrode plates; and an insulation medium structure formed on the plurality of electrode plates.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






1/13/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826